STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   January 19, 2016
              Plaintiff-Appellee,

v                                                                  No. 323281
                                                                   Wayne Circuit Court
ANTHONY MONTEZ FULGHAM,                                            LC No. 13-008738-FC

              Defendant-Appellant.


Before: RIORDAN, P.J., and JANSEN and FORT HOOD, JJ.

PER CURIAM.

         A jury convicted defendant of second-degree murder, MCL 750.317, possession of a
firearm by a person convicted of a felony (felon-in-possession), MCL 750.224f, and possession
of a firearm during the commission of a felony (felony-firearm), MCL 750.227b. The trial court
sentenced defendant to 50 to 80 years’ imprisonment for the second-degree murder conviction,
three to five years’ imprisonment for the felon-in-possession conviction, and two years’
imprisonment for the felony-firearm conviction. Defendant appeals as of right. We affirm.

                                           I. FACTS

        Defendant’s convictions arise from the June 8, 2013 shooting death of 24-year-old Robert
Edwards, who died from a single gunshot wound to his chest. According to witness testimony,
defendant and the victim were engaged in conversation on a street corner during the evening
while it was still light outside. Michael Haliburton, who witnessed the incident, saw another
man come up to the two men. Juwan Lumpkin testified that he joined defendant and Edwards.
Lumpkin heard defendant say something about a house that had burned down. Haliburton heard
one gunshot, and then looked up and saw a man wearing a white Polo shirt and bright white gym
shoes fire a second gunshot toward Edwards, who was running away. The police discovered
Edwards’s body a short distance away. The police arrested defendant in his residence
approximately six hours later. They found a firearm on a pillow in defendant’s bedroom.
Ballistics testing confirmed that this firearm was the weapon used to shoot Edwards. Lumpkin
gave a statement to the police in which he identified defendant as the shooter. At trial, Lumpkin
identified a third person, known as J.D., as being involved in the incident. According to
Lumpkin, both J.D. and defendant had guns. Lumpkin claimed that he previously identified
defendant as the shooter only because the police threatened to charge him with the offense unless
he implicated defendant.

                                               -1-
        Defendant testified at trial that he was with Edwards at the time of the shooting, but
claimed that Edwards and J.D. had been involved in a fight the previous night and that J.D.
approached Edwards on the street on the night of the incident and began firing his gun. J.D. was
also wearing a white shirt on the night of the incident. Defendant testified that he ran away when
the shooting began. He also saw Edwards running, so he thought Edwards was okay. Defendant
met J.D. at a neighborhood “hang out” later that evening. According to defendant, J.D. appeared
intoxicated, so defendant took J.D.’s gun and brought it home with him. Defendant denied
knowing that Edwards had been shot. He claimed that he tried to call Edwards later that night,
but the call went directly to Edwards’s voice mail.

                              II. PRESERVATION OF EVIDENCE

        Defendant argues that his right to due process was violated because the police failed to
investigate or preserve material evidence. We disagree.

         “For an issue to be preserved for appellate review, it must be raised, addressed, and
decided by the lower court.” People v Metamora Water Serv, Inc, 276 Mich. App. 376, 382; 741
NW2d 61 (2007). Since the issue was not raised in the trial court, it is unpreserved. See id.
Because this issue is unpreserved, our review is limited to plain error affecting defendant’s
substantial rights. See People v Carines, 460 Mich. 750, 763; 597 NW2d 130 (1999). “To avoid
forfeiture under the plain error rule, three requirements must be met: 1) error must have
occurred, 2) the error was plain, i.e., clear or obvious, 3) and the plain error affected substantial
rights.” Id. The last requirement involves a showing of prejudice, meaning that the error
affected the outcome of the trial court proceedings. Id. Finally, “[r]eversal is warranted only
when the plain, forfeited error resulted in the conviction of an actually innocent defendant or
when an error seriously affect[ed] the fairness, integrity or public reputation of judicial
proceedings independent of the defendant’s innocence.” Id. (citation and quotation marks
omitted; second alteration in original).

        The right to due process under the Fourteenth Amendment to the United States
Constitution prohibits the prosecution from suppressing material evidence favorable to the
defense. Brady v Maryland, 373 U.S. 83, 87; 83 S. Ct. 1194; 10 L. Ed. 2d 215 (1963). To establish
a Brady violation, the defendant must show that (1) the prosecution suppressed evidence; (2) the
evidence was favorable to the accused; and (3) viewed in its totality, the evidence was material.
People v Chenault, 495 Mich. 142, 155; 845 NW2d 731 (2014). In contrast, when the
government fails to preserve evidence whose exculpatory value is indeterminate or “potentially
useful,” the defendant has the burden of proving that the government acted in bad faith in failing
to preserve the evidence. Arizona v Youngblood, 488 U.S. 51, 57-58; 109 S. Ct. 333; 102 L. Ed. 2d
281 (1988). However, this bad-faith standard does not apply to evidence that has not yet been
developed because neither the police nor the prosecution has a duty to assist a defendant in
developing potentially exculpatory evidence. People v Anstey, 476 Mich. 436, 461; 719 NW2d
579 (2006).

       Defendant first argues that his right to due process violated because the police failed to
preserve the clothing he was wearing at the time of the offense. Although the police collected
defendant’s clothing at the time of his arrest, testimony at trial revealed that the clothing was no
longer available because it had been lost or destroyed in a flood that occurred at the police

                                                -2-
station. Because this evidence was not intentionally lost or destroyed by the police, there is no
basis for finding that the police acted in bad faith in failing to preserve the evidence. See
Youngblood, 488 U.S. at 57-58. Further, there is no indication that the clothing would have been
potentially useful to the defense. Defendant does not dispute that the clothing matched the
description of the clothing worn by the shooter. Although defendant claims that the clothing
could have been tested for gunshot residue, testimony at trial indicated that the police no longer
perform gunshot residue testing because it is not considered accurate. Thus, defendant fails to
show that his due-process rights were violated with regard to the lost or destroyed clothing. See
id.

        Defendant also contends that the police failed to test him for gunshot residue after his
arrest. In light of the testimony that gunshot residue testing is no longer performed because of its
questionable accuracy, defendant cannot establish that the police acted in bad faith by failing to
test him for gunshot residue. See Youngblood, 488 U.S. at 57-58. In addition, there is no basis for
concluding that any testing would have been exculpatory, particularly because there was a lapse
of up to six hours between the time of the shooting and defendant’s arrest, thereby giving
defendant the opportunity to wash away any residue or allow any residue to disappear naturally.
Thus, defendant’s argument fails. See id.

        Defendant also argues that the police should have obtained Edwards’s telephone records
to confirm whether defendant had called Edwards’s cell phone after the shooting. This argument
does not involve suppression of evidence or a failure to preserve evidence, but rather a failure to
develop evidence in the state’s possession. As indicated previously, neither the police nor the
prosecution had a duty to assist in developing evidence for defendant’s benefit. See Anstey, 476
Mich. at 461. Moreover, defendant does not offer any reason why the police should have
expected Edwards’s phone to contain material evidence. Defendant admitted in his testimony
that he did not inform anyone that he had called Edwards after the shooting. Therefore,
defendant cannot establish that the government acted in bad faith by failing to request Edward’s
telephone records. Furthermore, defendant could have presented evidence in the form of his own
telephone phone records to establish that he called Edwards’s cell phone after the shooting. In
addition, even if the records had been obtained and showed that defendant called Edwards after
the shooting, this evidence would not have eliminated the possibility that defendant was the
shooter. See Youngblood, 488 U.S. at 57-58. Thus, this argument does not support defendant’s
claim of a due-process violation. See id.

        Defendant also argues that the police failed to test for fingerprints the handgun recovered
from his bed at the time of his arrest. At trial, there was testimony that police officers handled
the gun at the time of defendant’s arrest because they were more concerned with taking control
of the gun for officer safety. It was examined later for fingerprints, but there were too many
prints to reveal useable prints. Under the circumstances, defendant has failed to show that the
police acted in bad faith with regard to how they handled the gun. See Youngblood, 488 U.S. at
57-58. For these reasons, defendant has failed to meet his burden of demonstrating a plain error
affecting his substantial rights. See Carines, 460 Mich. at 763.




                                                -3-
                            III. SUFFICIENCY OF THE EVIDENCE

        Next, defendant argues in his brief on appeal and in his Standard 4 brief that there was
insufficient evidence to support his second-degree murder conviction. We disagree.

                This Court reviews de novo a defendant’s challenge to the sufficiency of
       the evidence supporting his or her conviction. We review the evidence in a light
       most favorable to the prosecution to determine whether a rational trier of fact
       could find that the prosecution had proved the crime’s elements beyond a
       reasonable doubt. [People v Lane, 308 Mich. App. 38, 57; 862 NW2d 446 (2014)
       (citation omitted).]

 “We ‘will not interfere with the trier of fact’s role of determining the weight of the evidence or
the credibility of witnesses.’ ” People v Eisen, 296 Mich. App. 326, 331; 820 NW2d 229 (2012)
(citation omitted).

        The elements of second-degree murder are: “(1) a death, (2) caused by an act of the
defendant, (3) with malice, and (4) without justification or excuse.” People v Henderson, 306
Mich. App. 1, 9; 854 NW2d 234 (2014) (citations and quotation marks omitted). “Malice” is
defined as “ ‘the intent to kill, the intent to cause great bodily harm, or the intent to do an act in
wanton and wilful disregard of the likelihood that the natural tendency of such behavior is to
cause death or great bodily harm.’ ” Id. at 9-10 (citation omitted). Defendant argues that no one
clearly identified him as the shooter. Identity is an essential element of every offense. People v
Yost, 278 Mich. App. 341, 356; 749 NW2d 753 (2008). Positive identification by a witness can be
sufficient to support a conviction. People v Davis, 241 Mich. App. 697, 700; 617 NW2d 381
(2000). The credibility of identification testimony is a question for the trier of fact to resolve,
and this Court will not resolve the issue anew. Id.

        Haliburton testified that he did not see who fired the first shot, but he saw a man in a
white Polo shirt, who had been talking to Edwards, fire the second shot at Edwards.
Haliburton’s description of the shooter’s clothing matched the clothing worn by defendant.
Defendant admitted that he had been at the corner talking to Edwards and was wearing clothing
that matched Haliburton’s description. The murder weapon was found in defendant’s possession
at the time of his arrest, several hours after the shooting. Ballistics testing confirmed that the
bullet that struck Edwards was fired out of the gun that was found in defendant’s possession.
This testimony, viewed in a light most favorable to the prosecution, was sufficient to enable the
jury to find beyond a reasonable doubt that defendant was the person who shot Edwards. See
Lane, 308 Mich. App. at 57; Yost, 278 Mich. App. at 356.

        Lumpkin admitted that he previously told the police that defendant was the shooter, but
claimed that he was pressured into making that statement. Contrary to Lumpkin’s and
defendant’s trial testimony, Haliburton did not observe a fourth person or someone who could
have been the person identified as J.D. in the area near the time of the shooting. For purposes of
defendant’s sufficiency challenge, we are required to resolve all conflicts in the testimony and all
credibility questions in favor of the prosecution. See Eisen, 296 Mich. App. at 331. It was up to
the jury to resolve any conflicts in the testimony, as well as the credibility of defendant’s
testimony that he took the gun from J.D. shortly after the shooting. Viewed in this manner, the

                                                 -4-
evidence was sufficient to support defendant’s conviction of second-degree murder. See Lane,
308 Mich. App. at 57; Henderson, 306 Mich. App. at 9-10.

                 IV. TIMELINESS OF THE PRELIMINARY EXAMINATION

       Defendant argues in his Standard 4 brief that his convictions should be reversed and the
case dismissed because his preliminary examination was not held within 14 days after his
arraignment and the district court erred in finding that there was good cause for the delay. We
disagree.

        Even accepting defendant’s contention that he timely raised this issue before the
preliminary examination, defendant is precluded from raising this issue on appeal because he did
not challenge the district court’s adverse decision either in an application for leave to appeal in
the circuit court or in a timely motion to dismiss in the circuit court. People v Crawford, 429
Mich. 151, 161-162; 414 NW2d 360 (1987). Moreover, failure to timely conduct a preliminary
examination is deemed to be harmless error unless actual prejudice is demonstrated. MCR
6.110(B)(1). Defendant does not explain how he was prejudiced by the delay in conducting the
preliminary examination. Accordingly, defendant’s claim fails. See id.

                                 V. WITNESS INTIMIDATION

        Defendant also argues in his Standard 4 brief that the prosecutor committed misconduct
by intimidating, forcing, or threatening Lumpkin into testifying untruthfully. We disagree.

        A defendant preserves the issue by objecting to the alleged impropriety in the trial court.
See People v Cooper, 309 Mich. App. 74, 88; 867 NW2d 452 (2015). Because defendant did not
object to Lumpkin’s testimony or the prosecutor’s conduct at trial, this issue is unpreserved and
review is limited to plain error affecting defendant’s substantial rights. Id.

        Prosecutorial intimidation of a witness violates a defendant’s right to due process if the
intimidation is successful. See People v Hill, 257 Mich. App. 126, 135; 667 NW2d 78 (2003);
People v Canter, 197 Mich. App. 550, 569; 496 NW2d 336 (1992). In addition, a prosecutor may
not knowingly use false testimony and has a constitutional obligation to correct evidence known
to be false. People v Smith, 498 Mich. 466, 475-476; 870 NW2d 299 (2015).

        Although Lumpkin identified defendant as the shooter in a prior statement to the police,
he testified at trial that his previous statement was a lie. He claimed that he previously identified
defendant as the shooter only because the police threatened to charge him with the offense if he
did not implicate defendant. Defendant now argues that the prosecutor engaged in misconduct
through witness intimidation and presenting Lumpkin’s testimony at trial, knowing that he was
not testifying truthfully. The record does not support defendant’s argument that the police or
prosecution coerced Lumpkin’s trial testimony or that the prosecutor knowingly offered perjured
or false testimony by calling Lumpkin as a witness at trial. Indeed, it is defendant’s position that
Lumpkin testified truthfully at trial that defendant was not the shooter. It is undisputed that
Lumpkin gave a prior statement to the police that was inconsistent with his trial testimony, and
the prosecution was entitled to use that statement to impeach Lumpkin’s trial testimony. See
MRE 613; People v Rodriguez, 251 Mich. App. 10, 34; 650 NW2d 96 (2002). The use of prior
inconsistent statements that contradict trial testimony is not evidence of the knowing use of
                                                -5-
perjured testimony when the prosecutor does not attempt to conceal the contradictions or
different versions. See People v Parker, 230 Mich. App. 677, 690; 584 NW2d 753 (1998). Thus,
defendant has not shown that the prosecutor acted improperly. See Cooper, 309 Mich. App. at 88.

                                 VI. WITNESS PRODUCTION

      Defendant argues in his Standard 4 brief that reversal is required because two witnesses,
Savannah Hall and Jasmine Wright, were not produced at trial. We disagree.

       As discussed above, “[f]or an issue to be preserved for appellate review, it must be raised,
addressed, and decided by the lower court.” Metamora Water Serv, Inc, 276 Mich. App. at 382.
Because defendant did not object to the failure to produce these witnesses or request their
production, this issue is unpreserved and review is limited to plain error affecting defendant’s
substantial rights. See Carines, 460 Mich. at 763.

         MCL 767.40a(1) provides, “The prosecuting attorney shall attach to the filed information
a list of all witnesses known to the prosecuting attorney who might be called at trial and all res
gestae witnesses known to the prosecuting attorney or investigating law enforcement officers.”
MCL 767.40a(3) adds, “Not less than 30 days before the trial, the prosecuting attorney shall send
to the defendant or his or her attorney a list of the witnesses the prosecuting attorney intends to
produce at trial.” As explained in People v Eccles, 260 Mich. App. 379, 388-389; 677 NW2d 76
(2004):

               A prosecutor who endorses a witness under MCL 767.40a(3) is obliged to
       exercise due diligence to produce that witness at trial. A prosecutor who fails to
       produce an endorsed witness may show that the witness could not be produced
       despite the exercise of due diligence. If the trial court finds a lack of due
       diligence, the jury should be instructed that it may infer that the missing witness’s
       testimony would have been unfavorable to the prosecution’s case. [Citations
       omitted.]

        The prosecutor’s witness list identified Jasmine Wright, Savannah Hall, Michael
Haliburton, and Juwan Lumpkin as witnesses to be called at trial, but included next to the names
of these witnesses the phrase “and/or.” Because the witness list conveyed to defendant that all
four witnesses identified as “and/or” witnesses would not necessarily be called at trial, we
conclude that the prosecutor was not obligated to call all four witnesses at trial, particularly in
the absence of any request by defendant. Defendant points out that the prosecutor had a duty to
provide reasonable assistance to him to locate and serve process on a witness upon request. See
MCL 767.40a(5). However, there is no indication in the record that defendant requested
reasonable assistance to locate and serve process on Wright or Hall. See id. Furthermore, even
assuming that there was an error, defendant fails to establish that the error affected the outcome
in the trial court since he fails to explain how the testimony of these witnesses would have been
beneficial to the defense. Instead, defendant argues that the prosecution improperly utilized the
proposed testimony of Wright and Hall in its warrant request, which implies that the testimony of
Hall and Wright would have been beneficial to the prosecution. Accordingly, defendant has not
shown a plain error. See Carines, 460 Mich. at 763; Eccles, 260 Mich. App. at 388-389.


                                                -6-
                       VII. INEFFECTIVE ASSISTANCE OF COUNSEL

        Defendant argues in his Standard 4 brief that defense counsel rendered ineffective
assistance when she (1) failed to obtain and produce Edwards’s telephone records at trial, (2)
elicited testimony regarding defendant’s prior convictions during defendant’s direct examination,
(3) stipulated that Detective-Sergeant Dean Molnar, Jr., was qualified as an expert in firearms
and tool mark examination, (4) failed to raise the issue whether dismissal of the case was proper
because of the failure to timely hold the preliminary examination, and (5) failed to object to the
fact that the prosecution did not produce Hall and Wright or request a missing witness jury
instruction. We disagree.

         A defendant preserves the issue of ineffective assistance of counsel by moving for a new
trial or a Ginther1 hearing in the trial court. See People v Petri, 279 Mich. App. 407, 410; 760
NW2d 882 (2008). Since defendant failed to move for a new trial or a Ginther hearing in the
trial court, we review the issue for mistakes apparent on the record. Id.

       An ineffective assistance of counsel claim is a mixed question of law and fact. Petri, 279
Mich. App. at 410. “A trial court’s findings of fact, if any, are reviewed for clear error, and this
Court reviews the ultimate constitutional issue arising from an ineffective assistance of counsel
claim de novo.” Id.

       “In order to obtain a new trial, a defendant must show that (1) counsel’s performance fell
below an objective standard of reasonableness and (2) but for counsel’s deficient performance,
there is a reasonable probability that the outcome would have been different.” People v
Trakhtenberg, 493 Mich. 38, 51; 826 NW2d 136 (2012). With regard to whether defense
counsel’s performance was deficient, there is a strong presumption that defense counsel’s
performance constituted sound trial strategy. Id. at 52. Additionally, the burden is on defendant
to produce factual support for his claim of ineffective assistance of counsel. People v Hoag, 460
Mich. 1, 6; 594 NW2d 57 (1999).

                                  A. TELEPHONE RECORDS

        Defendant testified at trial that he called Edwards after the shooting, but his call went to
Edwards’s voice mail. Testimony suggested that Edwards’s telephone was collected from the
area where he was found, but the telephone was never checked and the police never requested
any telephone records. Defendant argues that defense counsel was ineffective for not obtaining
and producing Edwards’s telephone records at trial.

       First, defendant has not submitted an offer of proof to show that he told his attorney
about the phone call. At trial, defendant testified that he did not tell anyone that he called
Edwards’s phone before mentioning it in his testimony.2 Second, even assuming that defendant


1
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).
2
  Defendant explained that he thought that his telephone records would be automatically
obtained.


                                                -7-
told counsel about the call, defendant has not overcome the presumption that counsel’s decision
not to pursue that evidence was reasonable trial strategy. Counsel reasonably may have decided
not to request the records because, even if the records could be obtained and showed that
defendant made a call to Edwards’s phone after the shooting, that evidence would not have been
significant. The records would only have shown that a call was placed, not the reason for the call
or that defendant could not have been the shooter. Evidence that defendant actually called
Edwards’s phone was not inconsistent with defendant’s guilt because defendant may have called
for a variety of reasons, including to deflect suspicion away from him as a suspect or to confirm
that Edwards did not survive the shooting. See Trakhtenberg, 493 Mich. at 51. For the same
reason, defendant fails to show a reasonable probability that, but for defense counsel’s conduct,
the result of the trial would have been different. See id.

                              B. DEFENDANT’S PRIOR RECORD

       Defendant also argues that defense counsel was ineffective for eliciting evidence of his
prior convictions on direct examination. Before trial, defense counsel moved to preclude
admission of defendant’s prior convictions for receiving or concealing stolen property, MCL
750.535, armed robbery, MCL 750.529, and carjacking, MCL 750.529a, for purposes of
impeachment under MRE 609, should defendant testify. The trial court denied the motion.
Defendant elected to testify at trial. Near the end of defense counsel’s direct examination,
counsel elicited defendant’s admission that he had prior convictions for armed robbery,
carjacking, and assault with intent to commit murder, MCL 750.83.

        The questioning of witnesses is presumed to be a matter of trial strategy. People v Dixon,
263 Mich. App. 393, 398; 688 NW2d 308 (2004). Defendant has not overcome the presumption
that counsel’s decision to preemptively elicit defendant’s prior convictions on direct examination
was reasonable trial strategy, intended to “soften the blow” of this evidence after the trial court
had ruled that defendant’s prior convictions would be admissible for impeachment. Counsel also
used the evidence of defendant’s prior convictions to explain defendant’s state of mind when he
took the gun away from J.D. Although the trial court’s pretrial ruling did not extend to
defendant’s conviction for assault with intent to commit murder, the record discloses that
defendant volunteered that conviction during direct examination. Accordingly, defendant has
not shown ineffective assistance of counsel with respect to this issue. See Trakhtenberg, 493
Mich. at 51-52; Dixon, 263 Mich. App. at 398.

                                    C. EXPERT TESTIMONY

       Defendant also argues that defense counsel was ineffective for stipulating that Detective
Molnar was qualified as an expert in firearms and tool mark examination. Defendant fails to
overcome the strong presumption that defense counsel’s decision to stipulate to Detective
Molnar’s qualification as an expert was a matter of trial strategy. The record discloses that
Detective Molnar worked for the Michigan State Police Firearms and Tool Mark Unit since
2009, and there is nothing to suggest that he was not qualified to testify as an expert in that field.
It was not unreasonable for counsel to stipulate to Molnar’s qualifications to prevent the jury
from hearing additional information about Molnar’s training, experience, or knowledge in this
area. Moreover, because defendant has made no showing that Detective Molnar lacked the
necessary knowledge, skill, experience, training, or education to be qualified as an expert under

                                                 -8-
MRE 702, defendant has not established that he was prejudiced by defense counsel’s stipulation.
See Trakhtenberg, 493 Mich. at 51-52.

                              D. PRELIMINARY EXAMINATION

         We also reject defendant’s claim that defense counsel was ineffective for failing to raise
the issue whether dismissal was proper because of the failure to timely hold the preliminary
examination. Defendant has not shown that he was prejudiced by counsel’s inaction. Even if
counsel had timely raised this issue and obtained dismissal of the case, that dismissal would have
been without prejudice to refiling the case. See Crawford, 429 Mich. at 157. Thus, defendant
fails to show prejudice. See Trakhtenberg, 493 Mich. at 51.

                             E. MISSING WITNESS JURY INSTRUCTION

         Defendant also argues that defense counsel was ineffective for not objecting to the failure
to produce Hall and Wright as witnesses and for not requesting that the court read the missing
witness instruction to the jury. Defendant contends that the witnesses should have been called
because they gave statements to the police that contributed to the issuance of an arrest warrant
for defendant. Assuming that to be true, it was not unreasonable for counsel to believe that the
witnesses would not have been able to provide favorable testimony. Defendant has not presented
any evidence to suggest otherwise. Thus, defendant has not overcome the presumption that
defense counsel’s failure to request the production of these witnesses was reasonable trial
strategy. And because the defense did not request production of the witnesses and no due
diligence hearing was held, there was no basis for counsel to request the missing witness
instruction. See Eccles, 260 Mich. App. at 388-389. Counsel is not ineffective for failing to make
a futile request. See People v Ericksen, 288 Mich. App. 192, 201; 793 NW2d 120 (2010).

                                  F. EVIDENTIARY HEARING

        Although defendant asserts his belief that the record is sufficient to resolve his ineffective
assistance of counsel claims, he requests a remand for an evidentiary hearing if this Court
concludes otherwise. We agree that the record is sufficient to resolve defendant’s claims. In
addition, defendant has not otherwise presented an offer of proof of facts requiring further
development at an evidentiary hearing. Therefore, remand for an evidentiary hearing is not
warranted. People v Williams, 275 Mich. App. 194, 200; 737 NW2d 797 (2007).

       Affirmed.


                                                              /s/ Michael J. Riordan
                                                              /s/ Kathleen Jansen
                                                              /s/ Karen M. Fort Hood




                                                 -9-